Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          August 3, 2021



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 In the Matter of the Personal Restraint of                          No. 55215-9-II

 LISA GRACE MILAM,
                                                              UNPUBLISHED OPINION
                                Petitioner.


       CRUSER, J. — Lisa Milam seeks relief from personal restraint imposed following her 2019

plea of guilty to two counts of residential burglary, for which she received a drug offender

sentencing alternative (DOSA) sentence. She asserts that she received ineffective assistance of

counsel when her counsel: (1) did not recognize that one of her prior convictions, a 1999 conviction

for unlawful possession of methamphetamine, should have washed out of her offender score; (2)

did not explain how her DOSA sentence would work; and (3) did not inform her that the prosecutor

had been unable to contact the witnesses against her.

       To establish ineffective assistance of counsel, Milam must demonstrate that her counsel’s

performance fell below an objective standard of reasonableness and that as a result of that deficient

performance, the result of her case probably would have been different. State v. McFarland, 127

Wn.2d 322, 335-36, 899 P.2d 1251 (1995); Strickland v. Washington, 466 U.S. 668, 687, 104 S.

Ct. 2052, 80 L. Ed. 2d 674 (1984). This court presumes strongly that trial counsel’s performance

was reasonable. State v. Grier, 171 Wn.2d 17, 42, 246 P.3d 1260 (2011). As to Milam’s offender

score, the State concedes that the 1999 conviction should have washed out and that she is entitled

to be resentenced with a correct offender score. As to being informed how the DOSA sentence
No. 55215-9-II


would work, paragraph 6(w) of Milam’s statement on plea of guilty, which she initialed, explains

in detail how the DOSA sentence would work. She does not show deficient performance. And as

to the prosecutor not being able to contact the witnesses against her, she does not show that her

counsel was aware of that fact until after the plea agreement had been reached. Again, she does

not show deficient performance.

        Milam also asserts that her judgment and sentence is inconsistent with the sentencing

judge’s oral pronouncement of judgment. But she does not show any such inconsistency, and even

if she did, the oral pronouncement is not binding and the written judgment and sentence controls.

DGHI Enters. v. Pac. Cities, Inc., 137 Wn.2d 933, 944, 977 P.2d 1231 (1999).

        We grant Milam’s petition in part and remand for resentencing with a correct offender

score. We deny the remainder of her petition and her request for appointment of counsel.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Cruser, J.
 We concur:



 Worswick, J.




 Glasgow, A.C.J.




                                                2